Citation Nr: 1027174	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin condition of the 
face, neck, and mouth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision rendered by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for 
Addison's disease has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See statement from the Veteran dated 
in November 2008.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and a skin condition of the face, neck, 
and mouth and are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam between September 1966 and 
September 1967; he report that he is a combat Veteran but has not 
reported any stressor events related to this service.  

2.  The Veteran has not been diagnosed with PTSD or any other 
acquired psychiatric illness.

3.  A chronic right leg condition is not shown to have manifested 
in service, and a current right leg (knee) condition has not been 
shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110, 15103, 5107; 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  A chronic right leg condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well as 
what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  38 
C.F.R. § 3.159(b) (2009).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

Here, the VCAA duty to notify was satisfied in a letter sent to 
the Veteran in July 2005, prior to the initial AOJ decision in 
this matter.  This letter fully addressed all notice elements and 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The only deficiency with regard 
to notice in this case is that the Veteran was not provided 
notice that included the type of evidence necessary to establish 
disability ratings or effective dates for the claimed 
disabilities under consideration, pursuant to the recent holding 
in the Dingess decision.  This deficiency is not prejudicial 
because as service connection is being denied, no disability 
ratings or effective dates are to be assigned.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was 
fully informed of the evidence which had been obtained in support 
of the appeal.  Hence, the Board finds that the duty to notify 
has been met. 

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection claims.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file consist 
of the Veteran's service treatment records and private medical 
treatment records.  Records associated with the Veteran's 
applications for disability benefits from the Social Security 
Administration (SSA) are of record.  There is no indication of 
outstanding medical records to be obtained.  

The Board acknowledges that the Veteran has not had VA 
examinations for his claimed PTSD and right leg disorder.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  Here, the Board 
concludes an examination for PTSD is not warranted because the 
Veteran has not provided a stressor, combat or otherwise, nor is 
there evidence showing a diagnosis of PTSD or any other 
psychiatric disorder.  The Veteran has asserted that he has PTSD 
but a diagnosis is not shown in the evidence of record nor does 
the evidence show that he has persistent or recurrent symptoms of 
a psychiatric disability.  

The Veteran asserts that he had an infection of the right leg in 
Vietnam for which he was given antibiotics and Penicillin.  He 
asserts that in 1984, he had a staph infection in his elbow and 
that in March 2004, he was diagnosed as having a staph infection 
in his right leg.  He states he was told that the infection stays 
dormant until something happens that makes it active.  His 
physician provided a diagnosis in July 2008 of prosthetic right 
knee with prior methicillin resistant Staph. Aureus infection of 
the hardware.  Other private medical evidence dated in July 2005 
shows that he had arthroscopic surgery of the right knee and 
subsequently developed a staph infection.  The more probative 
medical evidence does not show that a current disability of the 
right leg to include the knee may be due to an infection or any 
other incident of service many years earlier.  Accordingly, it is 
not necessary to obtain a medical examination or medical opinion 
in order to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
Board finds that the duty to assist has been met.

Legal Criteria

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in- service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Service connection can also be established for a chronic disease, 
including arthritis first shown to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2009).

Competent medical evidence is required when a determinative issue 
involves medical causation or a medical diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

PSTD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with the 
provisions of 38 C.F.R. § 4.125(a); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

A determination that a Veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that fact, 
and there is no specific limitation of the type or form of 
evidence that may be used to support such a finding.  VAOPGCPREC 
12-99 (1999).  Evidence submitted to support a claim that a 
Veteran engaged in combat may include the Veteran's own 
statements and an "almost unlimited" variety of other types of 
evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

Moreover, if a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For purposes of 
this paragraph, ''fear of hostile military or terrorist 
activity'' means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3).

Service treatment records are negative for PTSD.  No psychiatric 
disability was noted during the January 1966 induction 
examination, throughout service, or during a January 1968 
separation examination.  The post-service medical records and 
records associated with the Veteran's SSA file show no treatment 
or diagnosis of any psychiatric disability.  There is no 
diagnosis of PTSD, as contemplated under 38 C.F.R. § 3.304(f), in 
the evidentiary record.

Service records do not show that the Veteran engaged in combat.  
According to the Veteran's DD 214, his military occupational 
specialty (MOS) was a utilities helicopter mechanic.  He was 
awarded the Army Commendation Medal (First Oak Leaf Cluster) for 
meritorious service in Vietnam, in addition to the National 
Defense Service Medal (NDSM), the Vietnam Campaign Medal with 60 
device and 2 overseas bars (VCM) and the Vietnam Service Medal 
(VSM), and others.  The Veteran's DD 214 does not document any 
decorations, medals or ribbons indicative of combat.  The Veteran 
reported that he is a combat Veteran but has not provided any 
information about a combat stressor or any other type of 
stressor.  

The Veteran asserts that he has PTSD due to service.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court clarified how the 
Board should analyze claims for PTSD and other acquired 
psychiatric disorders.  As emphasized in Clemons, though a 
Veteran may only seek service connection for one specific 
psychiatric disorder, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a Veteran does not file a claim 
to receive benefits only for an acquired psychiatric disorder, 
such as PTSD, but in fact makes a general claim for whatever 
mental condition may be afflicting the Veteran.  The Board has 
analyzed the Veteran's current claim under this expanded 
framework based on the Clemons ruling.  Review of the evidence of 
record however, shows that the Veteran has not been diagnosed 
with any psychiatric disorder, including PTSD.

Based upon the cumulative evidence, the Board finds that service 
connection for PTSD is not warranted.  Service connection for 
PTSD requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2009).  In 
this case, there is no current clinical diagnosis of PTSD.  Also, 
there are no reported stressors related to service.  The Veteran 
did not respond to a PTSD stressor questionnaire sent to him by 
the RO in July 2005, and he has not otherwise provided any report 
of specific stressor events that may have occurred during his 
military service.  As there is no evidence of current PTSD, nor 
any reported stressors upon which any potential PTSD diagnosis 
could be based, the claim must be denied.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304(f).  

The Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not applicable in 
this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).

Right leg disorder

The Veteran contends he is entitled to service connection for a 
right leg disorder.  He states that he was hospitalized in 
service in 1967 for a right leg infection.  He then had a staph 
infection in March 2004 and states that he was told that once a 
person has a staph infection it stays dormant until something 
happens to activate it.   

On the pre-enlistment examination in January 1966, the Veteran 
reported minor knee trouble, with no prior injury.  On the 
clinical examination for induction purposes, he was noted to be 
actively employed, no gait problems were observed and there was a 
full range of motion.   The induction examination report 
indicated that the reported trouble with the knees was 
unverified.  Service treatment records show no treatment or 
diagnosis of a right leg condition.  No right leg or right knee 
defect or disorder was noted upon the January 1968 separation 
examination.  

The Veteran was awarded SSA disability benefits for 
osteoarthritis and allied disorders with a disability onset date 
of April 2005.  In summary, the medical records associated with 
the SSA claim show that the Veteran had been treated for problems 
involving his right knee since at least 2003.  He underwent three 
separate arthroscopy procedures on his right knee in 2004, which 
were complicated by infection and treated with antibiotics.  The 
records show that the Veteran underwent a total knee replacement 
of the right knee in April 2005.  After the procedure, he became 
ill and shortly thereafter was found to have a staph infection.  
There was a reoccurrence of infection in May 2005 at which time 
his right knee prosthesis had to be removed.  The Veteran 
underwent a second total right knee replacement in June 2005, 
with post-surgical complications from infection.  Pertinent 
diagnoses in the SSA records include degenerative joint disease 
right knee; osteoarthritis, status-post total right knee 
replacement; and chronic right knee joint infections.  

In a March 2006 statement, the Veteran stated that he had been 
hospitalized for one week in Vietnam with a right leg infection 
that was treated with antibiotics and penicillin.  In an Informal 
Hearing Presentation submitted in June 2010, his representative 
expressed the contention that there was a causal relationship 
between the Veteran's recurrent knee infections in 2004 and a 
right knee infection in 1967.  

Based upon the cumulative evidence, the Board finds that service 
connection for a right leg condition is not warranted.  Current 
right leg conditions have been established by the record, namely 
right knee arthritis and chronic right knee joint infections.  
Hence, the first Shedden/Caluza element, a current disability, is 
met.  However, the medical evidence does not show that current 
disabilities are related to an infection in service many years 
earlier.  Instead, he is currently shown to have infections 
related to current medical procedures.  The medical evidence 
outweighs the Veteran's statements that a current staph infection 
is related to an infection in service.  Hence, the third 
Shedden/Caluza element, service incurrence, has not been met.  In 
addition, because the right knee arthritis is not shown to have 
manifested to any degree with one year of service discharge, 
service connection may not be presumed.  See 38 C.F.R. § 3.307, 
3.309.

On the question of whether the Veteran has had a chronic right 
leg condition since service or whether the current condition is 
etiologically related to service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, none of the three conditions cited in 
Jandreau apply in this case.

The Board finds that the chronic right knee post-surgical 
infections the Veteran was treated for between 2004 and 2005 are 
not 'conditions' which a lay person is competent to identify or 
determine the etiology of.  Likewise, the etiology of 
degenerative joint disease and recurrent infections including a 
staph infection, following knee surgeries, is not within a 
layman's purview to diagnose or render a medical opinion 
regarding etiology.  No factual foundation has been made to 
establish that the Veteran is qualified through education, 
training, or experience to offer a medical diagnosis or establish 
etiology of the claimed conditions.  Hence, the Veteran's 
statements regarding the etiology of his chronic right leg 
infections and arthritis status post total knee replacement 
surgery do not constitute competent evidence.

The evidence also does not show that the Veteran has provided 
evidence of continuity of symptoms after service.  Moreover, the 
Board finds no evidence of a complaint of a right leg condition 
in the medical evidence until 2003; which is decades after his 
discharge from service.  The absence of evidence of complaints or 
treatment for a right leg condition for many years after service 
provides negative evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  There is no competent medical evidence in the claims file 
that establishes a nexus between the current right leg conditions 
and military service. 

Based on the evidence, service connection for a right leg 
condition is denied.  The Board has considered the applicability 
of the benefit of the doubt doctrine; however, the preponderance 
of the evidence is against the claim and that doctrine is thus, 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55- 57 (1990).



ORDER

Service connection for PTSD is denied.

Service connection for a right leg disorder is denied.


REMAND

Bilateral hearing loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.

The Veteran's DD 214 indicates that his MOS was utilities 
helicopter mechanic.  Service treatment records show no complaint 
or treatment for organic ear disorders or ear trauma.  The 
Veteran denied any hearing loss at his January 1968 separation 
examination, and tinnitus was not reported.  On audiology 
examination at separation, a hearing loss defect was not noted.  

Beginning in 2005, the medical records associated with the 
Veteran's SSA show complaints of decreased hearing acuity with a 
reported long history of exposure to loud noises.  One record, 
dated in April 2005, notes a past problem with otitis media and 
otitis externa and perforation of the left tympanic membrane.  
None of the records contain specific findings so as to establish 
a hearing loss disability for VA compensation purposes.  These 
records also fail to show a complaint of tinnitus.  These records 
also reflect that the Veteran worked in a paper mill after 
service. 

In a March 2006 statement, the Veteran indicated that he had 
noise exposure during service in Vietnam from the firing range.  
He stated that after firing M-16s he could not hear for several 
days, but did not seek hospital treatment.  He further stated 
that there had been a ringing in his ears ever since and his 
hearing has worsened every year.  An Informal Hearing 
Presentation submitted by the Veteran's representative notes a 
continuity of hearing loss and tinnitus since service.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is: (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination 
and opinion would be most helpful in this case regarding the 
presence, severity, type, and etiology of any current hearing 
loss and tinnitus.

Skin disorder of the face, neck, and mouth

The Veteran seeks service connection for a skin condition of the 
face, neck, and mouth.

Service treatment records show the Veteran was treated in 
September 1967 for diffuse swelling and multiple subcutaneous 
nodes on the right side of his face, with itching.  The diagnosis 
was early cellulitis and he was treated with penicillin.  In 
January 1968, the Veteran was seen for two small circular scaly 
patches on his abdomen.  He was diagnosed with tinea corpus.  The 
Veteran also presented to sick call in January 1968 with swelling 
of the upper lip.  The clinical impression was questionable 
allergy and he was treated with Benadryl.  At the January 1968 
separation examination, the Veteran reported a history of skin 
diseases.  The clinical examination resulted in a diagnosis of 
occasional giant urticaria of the face.

In a March 2006 statement, the Veteran reported that during 
service he was treated with penicillin for itchy bumps on his 
face and mouth.  He reported that these symptoms returned after 
discharge on several occasions, though they cleared after 
treatment with penicillin.  The Veteran also noted that fever 
blisters began to develop all over his mouth sometime after March 
1968. 

The Veteran underwent a VA skin examination in January 2009.  The 
Veteran reported that the initial onset of his skin disorder was 
in 1967, while in Vietnam.  He reported that itchy nodules had 
developed over his face and sometimes within his mouth that 
lasted several days.  He stated that he was initially treated 
with penicillin and diagnosed with early cellulitis.  The Veteran 
noted that the symptoms would clear in a 3-4 days but reoccur 
every month or two.  Treatment consisted of penicillin shots.  
The Veteran reported that this condition had continued since 
service, but had become less frequent since taking L-lysine for 
the fever blisters.  He reported having 1- 3 episodes a year, of 
the fever blister and of the itchy nodules.  The course of the 
condition was intermittent without any systemic symptoms other 
than the itchy nodules.  On physical examination, no nodules, 
rashes or fever blisters were noted.  The diagnosis was 
urticaria, recurrent.  The examiner indicated that the urticaria 
was possibly secondary to the outbreak of fever blisters, but did 
not opine as to a relationship between the current skin diagnoses 
and the skin conditions treated in service. 

Given the evidence of skin conditions in service, and the lay 
report of continuity of similar skin symptomatology since 
service, the Board believes a medical opinion -that provides a 
more detailed and definitive discussion regarding the 
relationship between the skin symptomatology and diagnoses 
documented in service, and the current diagnosis of urticaria and 
fever blisters -would be helpful.  McLendon, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
with regard to his claims for service 
connection for hearing loss and tinnitus.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner must note in the report that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The Veteran must be 
provided with an opportunity to describe 
problems he has had with hearing loss and 
tinnitus since his discharge from active 
service.  

The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability), or 
at least as likely as not (50 percent 
probability or greater) that current hearing 
loss and tinnitus disorders are related to 
active military service.  In that regard, the 
examiner's attention is directed to the 
Veteran's March 2006 statement, in which he 
reports onset of hearing loss and tinnitus 
after firing M-16's on a firing range in 
Vietnam.  A complete rationale for the 
examiner's opinion must be provided.

2.  Schedule the Veteran for the appropriate 
VA examination with regard to his claim for 
service connection for a skin condition of 
the face, neck and mouth.  The claims file 
must be made available to, and reviewed by, 
the examiner, and the examiner must note in 
the report that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The Veteran 
must be provided with an opportunity to 
describe problems he has had with his skin 
condition since his discharge from active 
service.  

The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability), or 
at least as likely as not (50 percent 
probability or greater) that the current skin 
disorders diagnosed as urticaria and fever 
blisters are related to active military 
service.  In that regard, the examiner should 
consider the Veteran's statements of 
continuity of symptoms since service and skin 
conditions shown in the service treatment 
records.  A complete rationale for the 
examiner's opinion must be provided.


3.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the Veteran, 
and his representative, must be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


